EXHIBIT 10.5

ADVISORY AGREEMENT
 
This Advisory Agreement (“Agreement”) is effective as of July 2, 2012 by and
between AntriaBio, Inc., a company incorporated under the laws of  Delawre
(“Client”) and Konus Advisory Group, Inc., a Delaware corporation (“KAG”), for
the purpose of setting forth the terms and conditions by which the Client will
acquire KAG’s services.
 
In consideration of the mutual obligations specified in this Agreement, and any
compensation paid to the KAG for its services, the parties agree to the
following:
 
1.SERVICES AND PAYMENT. Attached to this Agreement as Exhibit A is a description
of services performed or to be performed by KAG (the “Services”), the form of
remuneration for performance of such Services, the expenses to be paid in
connection with such Services and such other terms and conditions as shall be
deemed appropriate or necessary for the performance of the Services.  Exhibit A
may be amended or modified by a writing executed by the parties at any time
during the course of the Agreement.
 
2.NONDISCLOSURE AND TRADE SECRETS.
 
(a)During the term of this Agreement and in the course of KAG’s performance of
Services hereunder, KAG will receive or otherwise be exposed to confidential and
proprietary knowledge, information and materials relating to the Client,
including without limitation, the Client’s business, plans, strategies, and
technologies.  Such confidential and proprietary information may include,
without limitation, the following:  (i) information relating to research,
development and marketing strategies, clinical plans and business plans and
opportunities, manufacturing techniques, equipment and instruments, design
details and specifications, (ii) financial information, including information
related to sales, costs, profits, and pricing methods, procurement requirements,
the Client’s internal organization, employee information and customer lists,
business and contractual relationships, business forecasts, and vendors and
suppliers, and (iii) information relating to the Client’s present and future
products and technology, including discoveries, inventions, research and
development efforts, processes, designs, trade secrets, formulas, methods,
product know-how and show-how, and all derivatives, improvements and
enhancements to any of the above and the Client’s intellectual property.
 
(b)KAG agrees that all such information described in the preceding Section 2(a)
and the Work Product, as defined in Section 3 below, (collectively,
“Confidential Information”), are trade secrets and confidential and proprietary
information of the Client, and KAG agrees that the Confidential Information is
the sole, exclusive and extremely valuable property of the Client.  Accordingly,
KAG agrees to hold all Confidential Information in strict confidence, not to
reproduce any of the Confidential Information without the applicable prior
written consent of the Client, not to use the Confidential Information except in
the performance of Services under this Agreement, and not to disclose, or make
accessible, all or any part of the Confidential Information in any form to any
other party, either during or after the term of this Agreement (including
without limitation for purposes of filing patent applications).  Any copies and
all derivations of Confidential Information shall be and shall remain the sole
and exclusive property of the Client and are subject to the restrictions
provided for herein.

 
 

--------------------------------------------------------------------------------

 

 
(c)For the purposes hereof, Confidential Information will not include that
portion of information that is or becomes part of the public domain through no
fault of KAG, or that the Client gives to third parties without restriction on
use or disclosure.
 
(d)KAG shall not disclose or otherwise make available to the Client any
confidential or proprietary information received from third parties.
 
(e)No rights or licenses, including without limitation to trademarks,
inventions, copyrights, patents or any other intellectual properties, are
implied or granted to KAG, whether by implication, estoppel or otherwise, under
this Agreement.  KAG may not use any Confidential Information in applying for
patents or securing other intellectual property rights.
 
(f)If the Client provides materials, compounds, formulations or other samples
that are proprietary, KAG may not use, copy, distribute, reverse engineer (by
way of example but not limitation, by performing tests such as HPLC, gas
chromatography or x-ray crystallography), sell, lease, license or otherwise
transfer, modify, adapt or create derivatives of such materials.  
 
3.OWNERSHIP OF WORK PRODUCT.
 
(a)All reports, data, drawings, notes, documents, information, findings,
studies, analyses, methods, designs, algorithms, mask works, products, services,
programs and procedures, papers, records, reports, summaries, notes, files,
samples, devices, products, equipment and other materials including copies
relating to the Client’s business that KAG possesses or creates as a result of
performing the Services under this Agreement, whether or not confidential
(collectively, “Materials”) are and shall remain the sole and exclusive property
of the Client.
 
(b)KAG agrees that any and all ideas, discoveries, developments, improvements,
inventions and works of authorship, and any and all Materials, whether made,
conceived, written, created or first reduced to practice in whole or in part by
KAG, alone or with others, in the performance of the Services under this
Agreement (collectively, “Work Product”), to the extent permitted by law, shall
be the sole and exclusive property of the Client.  Accordingly, without
additional consideration, KAG hereby irrevocably transfers and assigns to the
Client all of KAG’s right, title and interest, including all patent, copyright,
trade secret, trademark, and other intellectual property rights, in and to all
Work Product.
 
(c)The Client will have sole control over any Work Product including the right
to keep Work Product as a trade secret, file and execute patent applications
covering Work Product, use and disclose Work Product, file registrations for
copyright or trademark on Work Product in its own name, or to follow any other
procedures that the Client deems appropriate.  
 
(d)“Moral Rights” means any right to claim authorship of a work, any right to
object to any distortion or other modification of a work, and any similar right,
existing under the law of any country or under any treaty.  Without additional
consideration, KAG hereby irrevocably transfers and assigns to the Client any
and all Moral Rights KAG may have in any Work Product.  KAG hereby forever
waives and agrees never to assert against the Client or its
 

2
 

--------------------------------------------------------------------------------

 
 
successors, assigns or licensees, any Moral Rights KAG may have in any Work
Product.
 
(e)KAG agrees to execute, verify, and deliver all papers, including patent
applications, invention assignments and copyright assignments as the Client may
reasonably require in order to perfect in the Client all right, title and
interest in Work Product.  KAG hereby waives and quitclaims to the Client any
and all claims of any nature whatsoever that KAG now or may hereafter have for
infringement of any intellectual property rights assigned to the Client.
 
4.TERM AND TERMINATION.
 
(a)Client or KAG may terminate this Agreement for any reason or no reason, at
any time upon written notice.  In such event, KAG shall cease performing the
Services immediately upon providing notice to the Client or receiving notice
from the Client, unless otherwise agreed by the parties, and shall immediately
notify the Client of any expenses to be reimbursed incurred up to the
termination date.
 
(b)Unless earlier terminated as provided for herein, this Agreement will expire
four (4) years from the date first written above.
 
(c)Upon expiration or termination of this Agreement for any reason, each party
will be released from all obligations to the other party arising after the date
of expiration or termination, except that expiration or termination will not
relieve the parties of their respective obligations under Sections 1, 2, 3, 7
and 8 of this Agreement, nor will expiration or termination relieve KAG or
Client from any liability arising from any breach of this Agreement.
 
(d)Upon expiration or termination of this Agreement for any reason, KAG shall
cease using all Materials and Confidential Information, including but not
limited to Work Product, and all whole and partial copies and derivatives
thereof (including any works-in-progress) in KAG’s possession or under KAG’s
direct or indirect custody or control.  In accordance with the Client’s
instructions, KAG will promptly deliver to the Client all such Materials and
Confidential Information and any copies or embodiments thereof.
 
5.INDEPENDENT CONTRACTOR.  KAG is an independent contractor, is not an agent or
employee of the Client and is not authorized to act on behalf of the Client or
bind the Client in any way.  KAG will perform the Services under the general
direction of the Client, but KAG will determine, in KAG’s sole discretion, the
manner and means by which the Services are performed, subject to the
requirements that KAG shall at all times comply with all applicable laws and
regulations in performing the Services.  KAG will not be eligible for any
employee benefits, and will not be entitled to participate in any plans,
arrangements, or distributions by the Client pertaining to any bonus, stock
option, profit sharing, insurance or similar benefits for the Client
employees.  KAG will be solely responsible for all tax returns and payments
required to be filed with or made to any federal, state or local tax authority
with respect to KAG’s performance of services and receipt of payment under this
Agreement.
 
6.LEGAL AND EQUITABLE REMEDIES.  KAG hereby acknowledges and agrees that in the
event of any breach of this Agreement by KAG, including without limitation, the
actual or threatened disclosure of Confidential Information without the prior
express written consent of the Client, the Client will suffer an irreparable
injury such that no remedy at law
 
 
3
 

--------------------------------------------------------------------------------

 
 
will afford it adequate protection against, or appropriate compensation for,
such injury.  Accordingly, KAG hereby agrees that the Client shall be entitled
to specific performance of KAG’s obligations under this Agreement, as well as
other equitable or further relief as may be granted by a court of competent
jurisdiction, without necessity of posting a bond.
 
7.COVENANTS.
 
(a)Other Activities.  The Client acknowledges that KAG may now or in the future
provide services to third parties that may or may not have products or business
interests that are competitive with the Client’s products and the Client
respects the right of KAG to engage in such activities.
 
(b)Pre-existing Obligations.  KAG warrants and represents that KAG is not under
any pre-existing obligations inconsistent with the provisions of this Agreement,
including without limitation, obligations to assign inventions to a third party
with respect to the subject matter of the Services.
 
(c)No Conflicts.  KAG represents and warrants that it is not under any contract
with a third party, nor will KAG enter into any contract during the term hereof,
that would restrict or impair its performance of the Services.
 
8.GENERAL.  The parties’ rights and obligations under this Agreement will bind
and inure to the benefit of their respective successors, heirs, executors,
administrators and permitted assigns, except that KAG may not assign this
Agreement or delegate or transfer any of its, his or her rights, obligations or
duties under this Agreement without the Client’s prior written consent, and any
attempted assignment, transfer or delegation without such consent will be
void.  This Agreement, including Exhibit A hereto, constitutes the parties’
final, exclusive and complete understanding and agreement with respect to the
subject matter hereof, and supersedes all prior and contemporaneous
understandings and agreements, written or oral, relating to its subject
matter.  This Agreement may not be waived, modified or amended unless mutually
agreed upon in writing by both parties.  In the event any provision of this
Agreement is found to be legally unenforceable, such unenforceability shall not
prevent enforcement of any other provision of this Agreement. This Agreement
shall be governed by the laws of the state of Delaware, without giving effect to
any choice of law principles that would require the application of the laws of a
different jurisdiction. Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified on the signature page
hereto or at such other address as the party shall specify in writing and shall
be deemed given: (a) upon personal delivery or (b) if sent by certified or
registered mail, postage prepaid, three (3) days after the date of
mailing.  Neither party hereto shall be liable for any special, incidental,
indirect or consequential damages of any kind whatsoever in connection with this
Agreement (including without limitation, loss of profits or loss of use),
whether arising in contract, tort or strict liability.
 


4
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
 
 

ANTRIABIO, INC.     KONUS ADVISORY GROUP, INC.     By:  /s/ Steve R.
Howe          By:  /s  Hoyoung Huh          Name: Steve R. Howe Name:  Hoyoung
Huh Title:  Executive Chairman Title:  Managing Director     Address: 999 18th
Street Suite 3000
Denver,  CO 80202 Address:  
890 Santa Cruz Avenue
Menlo Park, CA 94025

 
 
 
 


5
 

--------------------------------------------------------------------------------

 
EXHIBIT A






Work to be performed:
 
KAG will provide a range of Services as requested by Client including, without
limitation, finance and strategy, clinical design, project management and
portfolio assessment
 
Compensation:
 
KAG shall charge Client an hourly rate for the Services in accordance with the
following rate schedule:
 

Manager Level Advisor:      $100 per hour     Director Level Advisor:     $250
per hour     Senior Director Level Advisor:   $350 per hour    
Vice President Level Advisor: 
$500 per hour     Managing Director Level Advisor:     $700 per hour

 
In addition, commencing September 1, 2012, Client shall pay KAG a monthly
retainer of $9,000 for general and administrative matters including the use of
KAG’s facilities as needed.
 
Timing of payment(s):
 
Within 30 days of the Client’s receipt of an invoice.


Types of additional expenses to be paid by Client:
 
 
●
Reasonable general office expenses related to Client matters as well as
transportation including, without limitation, airfare, rental cars, taxis/car
services, hotels and meals.

 
 
 
6
 

--------------------------------------------------------------------------------

 
